Bbowtt, J.
transaction between John Sniffen, deceased, *11the judgment-debtor of the plaintiff, and Richard Hunter, deceased, and the subsequent proceedings to foreclose the mortgage, and the sale and master’s deed to the defendant Jacob Hunter, were not, in my opinion, fraudulent and void as to the creditors of John Sniffen. Taken in connection with the subsequent conduct of the two Hunters and John Sniffen, they converted the master’s deed, and the claim under it, into a mortgage, and nothing more. Hpon the plaintiff’s own showing, the deed, which was executed to Jacob Hunter for the benefit of Richard Hunter, was a valid lien upon the premises therein granted, to the extent of the purchase-money, with the interest. This lien Jacob Hunter, or any other holder, might sell and assign over without fraud, or the imputation of a design to commit a fraud, upon Sniffen’s creditors.
The master in chancery, Frederick De Peyster, sold and conveyed the premises to Jacob Hunter for the sum of $3,150, by deed bearing date April 25,1837. This was long before the time that the plaintiff became Sniffen’s creditor, which was not until December 4,1843. John Sniffen, it seems, paid the costs of the foreclosure and the interest, leaving unpaid thereon the sum of $3,270, the principal sum which the mortgages were made to secure the payment of.
It is also alleged in the bill of complaint, that on the 16th day of June, 1854, the defendant Jacob Hunter executed and delivered a deed of conveyance of that date to Richard Hunter, of all his interest in the premises mentioned in .the deed to him from De Peyster. I see no interest that Jacob Hunter has in this action; he has done no wrongful act, nor has his conduct interfered with or prejudiced the plaintiff’s rights in any way. He has no claim for any relief against him. Without expressing any opinion upon the merits of the other defences urged by Jacob Hunter’s counsel on the argument, I am of opinion, for the reasons given, he is entitled to judgment upon the demurrer, with leave to the plaintiff to amend, upon payment of costs.